Citation Nr: 1124605	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  09-46 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for claimed tinnitus.  

2.  Entitlement to service connection for a claimed bilateral hearing loss.  

3.  Entitlement to service connection for a claimed left hip disorder.  

4.  Entitlement to service connection for a claimed left ankle disorder.  

5.  Entitlement to service connection for a claimed right ankle disorder.  

6.  Entitlement to service connection for a claimed back disorder, to include that involving the cervical spine.  

7.  Entitlement to service connection for a claimed skin disorder.  

8.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected gastrointestinal disability, to include inflammatory bowel disease.  

9.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and a VA medical expert


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to September 2000, from July 2001 to August 2001, from June 2002 to July 2002, from April 2004 to June 2006, and from October 2006 to March 2007, to include service with the United States Marine Corps Reserve.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the RO.  

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in September 2010.  

Of preliminary importance, during the September 2010 hearing, a VA physician, a specialist in gastroenterology, presented testimony in support of the Veteran's claim.  

Here, the physician noted that the Veteran had been diagnosed with various, overlapping gastrointestinal disorders, and opined that the more likely diagnosis was inflammatory bowel disease, which was different than the previously diagnosed irritable bowel syndrome.  The physician opined that the Veteran should be rated under the diagnostic code for ulcerative colitis.  

The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

One diagnostic code may be more appropriate than another based on such factors as the veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Further, given the recent hearing testimony, the Veteran's claimed uncontrolled weight loss will addressed as a manifestation of the already service-connected gastrointestinal disability.    

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2010).   However, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).    

Moreover, because the claims for higher ratings for the service-connected inflammatory bowel disease and PTSD involve requests for higher ratings following the initial grant of service connection, the Board has characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The claims for an initial evaluation in excess of 10 percent for the service-connected PTSD and for an increased rating in excess of 60 percent for the service-connected gastrointestinal disability and the claim of service connection for a cervical spine disability are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The currently demonstrated tinnitus is shown as likely as not to be due to the Veteran's documented exposure to acoustic trauma during active service.  

2.  The currently demonstrated bilateral sensorineural hearing loss is shown as likely as not to be due to the Veteran's documented exposure to excessive noise level while serving on active duty.  

3.  The currently demonstrated left hip bursitis is shown as likely as not to have had its clinical onset during the Veteran's active service.  

4.  The currently demonstrated residuals of left ankle sprain is shown as likely as not to have had its clinical onset during the Veteran's active service.  

5.  The currently demonstrated residuals of right ankle sprain to include arthritis is shown as likely as not to have had its clinical onset during the Veteran's active service.  
6.  The currently demonstrated pityriasis versicolor is shown as likely as not to have had its clinical onset during the Veteran's active service.  

7.  The currently demonstrated residuals of low back sprain is shown as likely as not to have had its clinical onset during the Veteran's active service.  

8.  For the entire period of the appeal, the service-connected irritable or inflammatory bowel disease is shown to have been productive of a disability picture that more nearly approximated that of severe impairment manifested by numerous attacks a year and malnutrition, and only fair health during remissions;  
   

CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by tinnitus is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by bilateral hearing loss disability is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).  

3.  By extending the benefit of the doubt to the Veteran, his disability manifested by a left hip bursitis is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  

4.  By extending the benefit of the doubt to the Veteran, his disability manifested by left ankle sprain residuals is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  

5.  By extending the benefit of the doubt to the Veteran, his disability manifested by right ankle sprain residuals including arthritis is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  

6.  By extending the benefit of the doubt to the Veteran, his disability manifested by pityriasis versicolor is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  

7.  By extending the benefit of the doubt to the Veteran, his disability manifested by low back sprain residual is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  

8.  The criteria for the assignment of an initial evaluation of 60 percent for the service-connected gastrointestinal disability manifested by irritable or inflammatory bowel syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.114 including Diagnostic Code (DC) 7323 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duties to notify and to assist claimants in the development of their claims.  VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time.  

General Legal Criteria

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.   38 U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Certain conditions involving what are generally recognized as diseases of a chronic nature, such as a sensorineural hearing loss, will be presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

However, the absence of in-service evidence of hearing loss is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

To establish a service connection for an injury, a veteran is required to show (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is required to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128- 30 (2000).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally, 38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is or primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in Fenderson, the United States Court of Appeals for Veterans Claims (Court) noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found), are both required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

The Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  


Specific Legal Criteria

The General Rating Formula for Diseases and Injuries of the Digestive System, 38 C.F.R. § 4.114, provides as follows:


Diagnostic Code 7323 provides:

Colitis, ulcerative: 

100%	Pronounced; resulting in marked malnutrition, anemia, and general debility, 	or with serious complication as liver abscess;  

60%	Severe; with numerous attacks a year and malnutrition, the health only fair 	during remissions;  

30%	Moderately severe; with frequent exacerbations;  

10%	Moderate; with infrequent exacerbations.  

38 C.F.R. § 4.114, DC 7323 (2010).  


Analysis

Service Connection

The Veteran contends that he currently suffers from tinnitus and from bilateral hearing loss as the result of excessive noise exposure in service.  He also asserts that he suffers from a left hip disorder, a left ankle disorder, a right ankle disorder, a skin disorder, and a back disorder related to his service.  

During his September 2010 hearing testimony, the Veteran corroborated by various written statements submitted by him and his spouse in that he experienced tinnitus and hearing loss as the result of excessive noise exposure while serving as a motor transport for a tank battalion.  

The Veteran also testified that he injured his left hip, left ankle, and right ankle in service due to overuse and sprain and injured his back in 2005 while attempting to lift a stretcher of a heavy patient.  Further, he reported that he has suffered from pityriasis versus since service and was treated for eczema in service.  

The Board concedes that a service audiogram report, dated in June 2000, confirmed that the Veteran was "routinely noise exposed."  Further, the service treatment records, and enlistment and separation examination reports, dated from December 1998 to February 2007, reflect findings of rhomboid strain, left and right ankle cellulitis, bilateral ankle pain, left ankle sprain, right ankle overuse, right ankle tibial degenerous osteophyte, upper back pain, back pain, mild, asymptomatic kyphosis of the spine, rash on inside elbow, cyst, broken bones, swollen painful joints, skin disease, arthritis, left hip crepitus, and a history of eczema.  

As noted, the Veteran has testified that he experienced tinnitus, bilateral hearing loss, a left hip disorder, a left ankle disorder, a right ankle disorder, a skin disorder, and a back disorder during service.  In this case, these assertions are found to be competent.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2) (2010).   

The Board is aware that service treatment records are negative for a finding of VA compensable hearing loss; however, the absence of evidence of a hearing disability during service is not fatal to a claim of service connection for hearing loss.  See 38 C.F.R. § 3.385; Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Rather, service connection may still be granted if the medical evidence provides a sound basis for attributing the credible evidence of in-service acoustic trauma to the post-traumatic hearing loss disability.  See Hensley, 5 Vet. App. at 159.  

Further, the Board notes that the Veteran is competent to testify as to observable symptoms such as ringing in his ears, and tinnitus is the type of is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

With respect to the claims for tinnitus and for hearing loss, in December 2007, the Veteran underwent a VA audiometric examination, during which he reported noise exposure on active duty from diesel engines and gunfire.  He complained of experiencing current ringing-type bilateral tinnitus.  

The Veteran was diagnosed with complaint of bilateral periodic tinnitus and was found to have normal hearing, bilaterally.  However, the speech recognition scores were 92 percent in the right ear and 92 percent in the left ear.  The audiologist noted that the results were judged valid for rating purposes.  Significantly, the examiner failed to provide a nexus opinion, addressing the etiology of the diagnosed disorder.  

Given the Veteran's credible history of unprotected noise exposure in service, his current diagnosis of tinnitus, and hearing testimony and written statements relating the Veteran's noise exposure in service to his current tinnitus, the Board finds that tinnitus as likely as not was caused by extensive exposure to loud noise in connection with his duties during service.  

As the evidence is in a state of relative equipoise, service connection for tinnitus is warranted after resolving all reasonable doubt in the Veteran's favor.  

Further, the Board notes that the December 2007 VA audiology examination, performed within one year of the Veteran's separation from service, reflects findings of speech recognition scores of 92 percent in the right ear and 92 percent in the left ear.  Hence, as these findings meet the criteria for hearing disability, service connected for a bilateral loss of hearing is warranted.  38 C.F.R.§ 3.385.  

With respect to other claims, the Board finds the evidence to be in relative equipoise in showing that the Veteran suffers from a left hip, left ankle, right ankle, skin, and back disorders that as likely as not are related to disease or injury during his active duty.  

In this regard, the private and VA treatment records reflect that the Veteran has been treated for back pain, likely sciatica, lumbar strain, eczema, cervical disc disease, chronic neck/back/limb pain, rash, pityriasis versicolor, and mild arthritis of the left ankle, since his discharge from his last period of active duty in 2007.  

A VA general examination report, dated in December 2007, reveals findings of left hip pain and stiffness, with decreased range of motion, bilateral ankle discomfort with intermittent pain, tenderness, and decreased range of motion, low back and upper back/thoracic area discomfort with decreased range of motion and tenderness to palpation, and recurrent rash with erythematous patches in both arms that flares up and has been occurring intermittently since 2006.  

The Veteran was diagnosed with left hip bursitis, bilateral ankle sprains, lumbar spine sprain, and eczema of both upper extremities.  Significantly, the examiner failed to provide a nexus opinion, addressing the etiology of the diagnosed disorders.  

Moreover, the Veteran's lay assertions, supported by the in-service treatment records and post-service treatment records, that he has experienced left hip, left ankle, right ankle, skin, and back manifestations since service are found to be competent and credible, and serve to establish a continuity of symptomatology since service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Accordingly, based on its review of the record, the Board finds the evidence to be in relative equipoise in showing that the current left hip, left ankle, right ankle, skin, and back disorders as likely as not had their clinical onset during the Veteran's periods of active duty.   

In resolving all reasonable doubt in favor of the Veteran, service connection for a left hip bursitis, left ankle sprain residual, right ankle arthritis, pityriasis versicolor, and low back sprain residuals is warranted.  


Increased Rating

The Veteran asserts that his service-connected gastrointestinal disorder warrants an increased initial rating pursuant to 38 C.F.R. § 4.114, DC 7323 (2010).  Specifically, he contends that his symptoms of near-weekly bloody bowel movements, weight loss, and anemia.  

At the September 2010 hearing, a VA physician, a specialist in gastroenterology, presented testimony regarding  the service-connected gastrointestinal disability.  Significantly, the physician indicated that the Veteran's medical record since service showed visits to the emergency room for abdominal pain and diarrhea, and abdominal X-ray studies reflected findings of mild colonic wall thickening.  

The physician noted that the Veteran had gastrointestinal bleeding, diarrhea, and weight loss due to his service-connected gastrointestinal disability, based on an evaluation of the Veteran's colonoscopies, biopsies, and CT scans.  

The statements from the Veteran and his spouse, along with his hearing testimony, relate observations of severe, debilitating, abdominal pain, extreme weight loss, bloody diarrhea and vomiting.  

Lay witnesses can testify as to the visible symptoms or manifestations of a disease or disability.  Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

The VA and private treatment records, dated since 2007, show treatment for anemia, malnutrition, abdominal pain, bloody diarrhea, chronic diarrhea with weight loss, colitis, presumed inflammatory bowel disease, mild acute colitis, cryptitis, and ulcerative colitis, for which he has been prescribed nutrition therapy and medication.  

During the December 2007 VA examination, the Veteran denied experiencing any weight loss during service; however, he currently was having diarrhea occurring 2 to 6 times a day and being treated in the emergency room for gastroenteritis.  The December 2007 VA examiner opined that, given the predictability of the Veteran having diarrhea about one hour after a meal, caused the examiner to consider the possibility of irritable bowel syndrome.  

The subsequent VA outpatient treatment records show ongoing treatment for gastrointestinal manifestations that are found to be consistent with inflammatory bowel disease and ratable under the provisions of Diagnostic Code 7323.    

In reviewing the findings of the various private and VA treatment records and examination reports, and in light of the statements and the credible lay assertions provided by the Veteran and his spouse, along with the recent hearing testimony, the service-connected disability picture is more closely resembles that of severe overall impairment.  

Consequently, on this record, an initial rating of 60 percent for the service-connected gastrointestinal disability for the entire period of the appeal is warranted.  See 38 C.F.R. §§ 4.3, 4.7, 4.114 including Diagnostic Code 7323 (2010).  

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra- schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

In this case, the schedular evaluation in this case is not found to be inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected gastrointestinal disorder at issue, but the medical evidence reflects that those manifestations are not present in this case.  

Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  Accordingly, referral for extraschedular consideration is not in order.  


ORDER

Service connection for tinnitus is granted.  

Service connection for bilateral hearing loss is granted.  

Service connection for a left hip bursitis is granted.  

Service connection for left ankle sprain residuals is granted.  

Service connection for a right ankle arthritis is granted.  

Service connection for pityriasis versicolor is granted.  

Service connection for back sprain residuals is granted.  

An increased, initial rating of 60 percent for the service-connected gastrointestinal disability is granted, subject to the regulations governing the payment of VA monetary benefits.  


REMAND

The issue of an increased rating in excess of 10 percent for the service-connected PTSD must be remanded for further development of the claim.  

Moreover, the likely etiology of the Veteran's claimed insomnia must be addressed for rating purposes.

In addition, a VA Form 21-4138, Statement in Support of Claim, dated in September 2010, sent from a private physician, reflects an opinion that the Veteran's significant spinal stenosis at C5 to C6 and C6 to C7 due to disc bulging with severe foraminal narrowing on the left in the more caudal level was likely that of a chronic nature having occurred at some point in the distant past.  

The physician noted that such significant disease in a young healthy male is more typically the result of trauma than that of a progressive decline from a congenital or degenerative process and opined that the Veteran's pain syndrome of the lumbar and cervical spine was a direct result of an active-duty injury in 2006.  The physician based the opinion on the Veteran's clinical complaints and reported history of numerous physical activities.  

Because the Veteran's current complaints of cervical spine impairment have not been fully addressed by a VA examination, further development is required.  

In this regard, a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In addition, a Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

During the September 2010 hearing, the Veteran testified that his service-connected PTSD had continued to worsen since he received his last VA examination in 2007.  

Further, the Board notes that under Rice v. Shinseki, 22. Vet. App. 447 (2009), the Board must remand an increased rating issue if the Veteran, or the evidence of record, raises the issue of unemployability due to service-connected disabilities, as inextricably intertwined with the issue of a total rating based on individual unemployability by reason of service-connected disability (TDIU).  

In this case, the Board notes that, during his September 2010 hearing, the Veteran testified that he was currently unemployed due to his gastrointestinal disability.  The Board notes that the determination of the claims cited above could all have a significant impact on the separate claim for a TDIU rating.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).   

Thus, the Board finds that the evidence of record raises the issue that the Veteran is unemployable due to his service- connected disabilities, and therefore, the appeal must be remanded.  See Rice v. Shinseki, supra.  

Moreover, in claims for a TDIU rating, the Court has held that the duty to assist requires that VA determine what effect the Veteran's service-connected disabilities have on his ability to work. 38 U.S.C.A. § 5107(a) (West 2002 & Supp. 2010); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2010).  

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain these outstanding records.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  

Finally, a VA examination is needed to address the current severity of the service-connected gastrointestinal disability, to include whether it is productive of frequent exacerbations, marked malnutrition, anemia or general debility to support the assignment of a higher rate of compensation.  

The actions identified herein are consistent with the duties to notify and assist imposed by VCAA.  See 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  

Hence, in addition to the requested actions, the RO should also undertake any other development or notification action deemed warranted by VCAA prior to readjudicating the claims on appeal.  The RO's adjudication of the claims should include consideration of all evidence added to the record since the RO's last adjudication of the claims.  

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should take all indicated action in order to obtain copies of all outstanding VA or non-VA treatment records.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Thereafter, the RO should schedule the Veteran for a VA examination to determine the current severity of the service-connected PTSD, and the nature and extent of the claimed insomnia.  

Prior to examining the Veteran, the examiner must review the entire claims file, including a complete copy of this remand.  All necessary diagnostic testing should be performed, and all clinical findings should be reported in detail.  

The examiner should set forth in the examination report all examination findings and the complete rationale for any conclusions reached.  Specific information is needed to assess the severity of the disability.  

The examiner should assign a Global Assessment of Functioning (GAF) score and the examination report should include a detailed account of all pathology found to be present.  The examiner should comment on the extent to which the service-connected PTSD impairs the Veteran's ability to engage in substantial gainful employment.   

3.  The RO then should schedule the Veteran for a VA examination to determine the current severity of the service-connected gastrointestinal disability, to include nature and extent of the claimed uncontrolled weight loss.  

Prior to examining the Veteran, the examiner must review the entire claims file, including a complete copy of this remand.  All necessary diagnostic testing should be performed, and all clinical findings should be reported in detail.  

The examiner should set forth in the report all examination findings and the complete rationale for any conclusions reached.  Specific information is needed to assess the severity of the disability.  

The examination report should include a detailed account of all disabling manifestations, to include whether the Veteran is experiencing frequent exacerbations, marked malnutrition, anemia or general debility.  The examiner should comment on the extent to which the service-connected gastrointestinal disability impairs the Veteran's ability to engage in substantial gainful employment.   

3.  The RO should also schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed cervical spine disorder.  

Prior to examining the Veteran, the examiner must review the entire claims file, including a complete copy of this remand.  All necessary diagnostic testing should be performed, and all clinical findings should be reported in detail.  

The examiner should set forth in the report all examination findings and the complete rationale for any conclusions reached.  Specific information is needed to assess the severity of the disability.  

The examination report should include a detailed account of all disabling manifestations, to include any limitation of motion or functional loss due to pain or incapacitating episodes or neurological deficit due to disc disease.  The examiner should comment on the extent to which the claimed cervical spine disorder impairs the Veteran's ability to engage in substantial gainful employment.   

5.  After completing all indicated development, the Ro should readjudicate the Veteran's claims in light of all the evidence that is of record.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


